DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed January 14, 2022.  Claims 41-50 have been amended.  Claims 41-50 are currently pending and under examination.

             This application is a divisional of U.S. Patent Application No. 14/719183, filed May 21, 2015, which claims priority to U.S. Provisional Application No. 62/001912, filed May 22, 2014.


Withdrawal of Rejections:


	The rejection of claims 41-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 43 and 44 as amended recite in relevant part that “the concentration of the one or more carbon sources in steps (b) and (d) is 200 to 250 g/L” or “200 to 300 g/L,” respectively.  However, claim 41, from which these claims depend, recites that the concentration of the one or more carbon sources in both of steps (b) and (d) is “greater than 200 g/L.”  It is noted that 200 g/L, as present in the range of claims 43 and 44, fails to include all limitations of claim 41, as 200 g/L is not encompassed within “greater than 200 g/L.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0244584, Published 2012 – Previously Presented).
	With regard to claims 41-46, Zhang et al. teach a method of obtaining polyunsaturated fatty acids (PUFAs), the method including: providing Thraustochytrium strains, including ONC-T18, which is the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 capable of producing PUFAs; providing a culture medium comprising one or more carbon sources, including fatty acids, lipids, glycerols, triglycerols, polyols, amino sugars, and carbohydrates including glucose; and culturing the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 in the medium under sufficient conditions to produce one or more PUFAs (Para. 20-21, 171; Example 14).
While it is taught that carbon sources are included in the culture medium at a concentration of about 5 g/L to about 200 g/L, it is further taught that the culture medium has a C:N (carbon to nitrogen) ratio of about 1:1 to about 40:1 (Para. 172), where ONC-T18 cultured in a low oxygen culture medium having a C:N ratio of 40:1 provided for vigorous growth (Example 14).  As such, it would have been obvious to one of ordinary skill in the art to utilize a C:N ratio of 40:1 when utilizing ONC-T18.  It is noted that nitrogen sources are present in the culture medium in a range between about 1 g/L and about 25 g/L (Para 173).  Given that the nitrogen source is present in a range between about 1 g/L and about 25 g/L, and given a 40:1 ratio, about 40 g/L to about 1000 g/L of the carbon source would be present.  As such, it would have been obvious to one of ordinary skill in the art to utilize a carbon source present within this range, which includes greater than 200 g/L, from 200 g/L to 250 g/L, and 200 g/L to 300 g/L, as 
Further, it is noted that a carbon source of “greater than 200 g/L” is encompassed within “about 5 g/L to about 200 g/L” (emphasis added), as both “greater than 200 g/L” and “about 5 g/L to about 200 g/L” would include, for example, 201 g/L of the carbon source.  Additionally, it is noted that claims 43 and 44 indicate that the concentration of the carbon source in steps (b) and (d) is: 200 to 250 g/L or 200 to 300 g/L, respectively.  Where 200 g/L is within the range expressly taught by Zhang et al., and thus obvious for an ordinary artisan to utilize when performing the method.
	It is not specifically taught that culturing the Thraustochytrium microorganism includes culturing until the first carbon source concentration is reduced to 0 to 20 g/L, and then adding a second concentration of one or more carbon sources at greater than 200 g/L.  However, it is further taught that culturing can be done via batch or continuous culturing (Para. 178).  As such, it would have been obvious to one of ordinary skill in the art to culture the Thraustochytrium, where the Thraustochytrium utilizes the initial amount of the provided carbon source for PUFA production, and then the carbon source is replenished once the initial supply is exhausted, such as once PUFA production slows or stops.  Further, it would have been routine for an ordinary artisan to determine the reduced concentration at which replenishing the carbon source is most advantageous for maximizing PUFA production.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a carbon source at a first concentration of greater than 200 g/L, and then replenish the carbon source to an original level of greater than 200 g/L once the carbon source has been exhausted, which would be 0 g/L, to provide for the production of PUFAs as desired by Zhang et al.  
claims 47 and 48, Zhang et al. teach that the pH of the medium can be adjusted to a pH between 3 and 10 and between 4.0 and 6.5 (Para. 176).  It would have been obvious to one of ordinary skill in the art to utilize any pH within the noted range, including a pH from 4.0 to 4.5 and 3 to 3.5, because such a pH is within the expressly taught range.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize a pH within the noted range, or to optimize the pH, to result in a culture medium having a pH most effective for the desired production of PUFAs, including a pH within the range of 2 to 4.5 and 3 to 3.5.  
Regarding claim 49, Zhang et al. teach isolating the PUFAs (Para. 187, Line 15-25).
With regard to claim 50, while it is taught by Zhang et al. that the culture medium “can” be sterilized (Para. 176), use of the word “can” indicates that sterilization of the culture medium is not required for performance of the method.  Additionally, in Example 14, which provides for the culturing of specifically ONC-T18, it is not taught that the culture medium is sterilized (see Example 14).  As such, it would have been obvious to one of ordinary skill in the art that the medium is not sterilized.

Response to Arguments

	Applicant urges that Examiner has mischaracterized Zhang et al., in that the recited C:N ratio is intended to be applied only to the teaching that the carbon concentration is between about 5 g/L to about 200 g/L, and not with regard to the taught nitrogen concentration of about 1 g/L to about 25 g/L.  Given this assertion, and the cited prior art references, Applicant urges that the prior art teaches away from steps (b) and (d).  Given these teachings, an ordinary artisan would 
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to Applicant’s argument that Examiner has mischaracterized Zhang et al., and the prior art teaches away from the use of greater than 200 g/L of the carbon source as claimed; Zhang et al. recite in paragraph 172: “In some embodiments, media include carbon sources at a concentration of about 5 g/L to about 200 g/L. In some embodiments, media have a C:N (carbon to nitrogen ratio) ratio between about 1:1 and about 40:1” (emphasis added).  Then in paragraph 173 it is recited that: “Concentrations of nitrogen sources in suitable media typically range between about 1 g/L and about 25 g/L.”  Use of “in some embodiments” when referring separately to the recited concentration range and then the C:N ratio is interpreted to indicate that these two teachings are not required to be present in the same embodiment.  Were that the intent of Zhang et al., this limitation would be expected to be expressed in a way that makes it clear these limitations are to be in the same embodiment.  For example, “in some embodiments, media include carbon sources at a concentration of about 5 g/L to about 200 g/L, and have a C:N (carbon to nitrogen ratio) ratio between about 1:1 and about 40:1,” or the like.
Given that the nitrogen source is present in a range between about 1 g/L and about 25 g/L, and given a 40:1 ratio, about 40 g/L to about 1000 g/L of the carbon source would be present.  As such, it would have been obvious to one of ordinary skill in the art to utilize a carbon source present within this range, which includes greater than 200 g/L, from 200 g/L to 250 g/L, and 200 g/L to 300 g/L, as these concentrations are taught given the 40:1 ratio, and nitrogen source concentrations of about 1 g/L and about 25 g/L.  Further, it is noted that a carbon source of “greater than 200 g/L” is encompassed within “about 5 g/L to about 200 g/L” (emphasis  200 g/L” would include, for example, 201 g/L of the carbon source.  Additionally, it is noted that claims 43 and 44 indicate that the concentration of the carbon source in steps (b) and (d) is: 200 to 250 g/L or 200 to 300 g/L, respectively.  Where 200 g/L is within the range expressly taught by Zhang et al., and thus obvious for an ordinary artisan to utilize when performing the method.
As such, Zhang et al. is not deemed to teach away from the concentration of the carbon source as currently claimed, and one of ordinary skill in the art would have had motivation to utilize, at least 201 g/L of a carbon source, which is “greater than about 200 g/L” given the use of “about” in the cited reference, with a reasonable expectation of success in providing PUFAs.  

Conclusion

	No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.